Case 3:18-cv-00527-LRH-WGC Document 5 Filed 11/05/18 Page 1 of 5
Case 3:18-cv-00527-LRH-WGC Document 5 Filed 11/05/18 Page 2 of 5
Case 3:18-cv-00527-LRH-WGC Document 5 Filed 11/05/18 Page 3 of 5
     Case 3:18-cv-00527-LRH-WGC Document 5 Filed 11/05/18 Page 4 of 5




              That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2    FOR THE PURPOSES OF THIS CASE ONLY.
 3


                                         l3
 4                                                                       Petitioner's si gnature
      STATE OF Illinois                        )
 5
      COUNTY OF                Cook            )
 6
 7            __A_nd_ r_ e_w_P ._ _B_le_i m_
                                          _ a n_ __, Petitioner, being first duly sworn, deposes and says:
 8    That the foregoing statements are true.
 9
10    Subscribed and sworn to before me this
                                                                                              ,.__,
11
12
        ��ay of                IJ/�_:2---i-+-�-�,vvvv,,,--::�                                        >
13               �2-
14
15
16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
              Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
      believes it to be in the best interests of the client(s) to designate Elizabeth High
19                                                                      (name of local counsel)
      Attorney at Law, member of the State of N evada and previously admitted to practice before the
20
      above-entitled Court as associate resident counsel in this action. The address and email address of
21
      said designated Nevada counsel is:
22
23                                                 448 Ridge Street
                                                    (street address)
24
      ----------,-R,-en___, o________N_ e_va_ d_ a_ __-,--_____,___ _,[:},
                                                                    _      -�89_ 5 _ 01_ �_
25            (city)                                  (state)               (zip code)
26               775-324-1011                               e.high@lee-high.com
       (area code+ telephone number)                           (Email address)
27
28                                                         4                                                 Rev. 5/16
Case 3:18-cv-00527-LRH-WGC Document 5 Filed 11/05/18 Page 5 of 5
